FILED
                                                                     United States Court of Appeals
                                        PUBLISH                              Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          April 1, 2021

                                                                         Christopher M. Wolpert
                             FOR THE TENTH CIRCUIT                           Clerk of Court
                         _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellant,

 v.                                                             No. 20-4056

 KEPA MAUMAU,

       Defendant - Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH
                     (D.C. NO. 2:08-CR-00758-TC-11)


Ryan D. Tenney, Assistant United States Attorney (John W. Huber, United States
Attorney, with him on the briefs), Office of the United States Attorney, Salt Lake City,
Utah, for Appellant.

John Gleeson (Farhana Choudhury, with him on the brief), Debevoise & Plimpton LLP,
New York, New York, for Appellee.


Before TYMKOVICH, Chief Judge, BRISCOE, and BACHARACH, Circuit Judges.


BRISCOE, Circuit Judge.



       In August 2008, defendant Kepa Maumau, who was twenty years old at the time,

participated in armed robberies of a clothing store and two restaurants. Maumau was

indicted for his role in those robberies and ultimately convicted by a jury of one count of
conspiracy to commit a racketeering offense, in violation of 18 U.S.C. § 1962(d), two

counts of committing violent crimes in aid of racketeering, 18 U.S.C. § 1959(a), one

count of Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a), and three counts of

using a gun during a crime of violence, in violation of 18 U.S.C. § 924(c) (2006).

       At the time of Maumau’s convictions, 18 U.S.C. § 924(c) included a “stacking”

provision that required a district court to impose consecutive sentences of twenty-five

years’ imprisonment for second or subsequent convictions of the statute, even if those

convictions occurred at the same time as a defendant’s first conviction under the statute.

As a result of that “stacking” provision, Maumau was sentenced to a total term of

imprisonment of 55 years.

       In December 2018, Congress enacted the First Step Act of 2018 (First Step Act),

Pub. L. 115-391, 132 Stat. 5194 (2018). Three provisions of the First Step Act are

relevant to this appeal. First, Section 403(a) of the First Step Act amended § 924(c) so

that the twenty-five-year mandatory minimum sentence for a second or subsequent

conviction of § 924(c) applies only if the defendant’s first § 924(c) conviction is final at

the time of the second or subsequent § 924(c) conviction. Second, Section 403(b) of the

First Step Act limited the retroactivity of the changes implemented by Section 403(a).

Third, Section 603(b) of the First Step Act aimed to increase the use and transparency of

compassionate release by amending 18 U.S.C. § 3582(c)(1) to authorize defendants to

file their own motions for compassionate release; prior to the First Step Act, only the

Bureau of Prisons could file such motions on behalf of defendants.

                                              2
       In October 2019, Maumau filed a motion pursuant to § 3582(c)(1) to reduce his

sentence. Maumau argued in his motion that extraordinary and compelling reasons,

including the First Step Act’s elimination of § 924(c)’s stacking provision, justified a

reduction. The district court granted Maumau’s motion and reduced Maumau’s sentence

to time served, plus a three-year term of supervised release.

       The government now appeals, arguing that the district court erred in granting

Maumau’s motion. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm the

decision of the district court.

                                              I
                          Maumau’s gang involvement and crimes

       Beginning in December 2002 and continuing at least until September 2008, law

enforcement agencies in the State of Utah investigated the activities of persons associated

with the Tongan Crip Gang (TCG). Aplt. App., Vol. 2 at 276. During that investigation,

law enforcement officials identified Maumau as either a member or associate of TCG.

Id.

       In August 2008, Maumau, who was twenty years old at the time, and EK, a

juvenile TCG member, robbed a Gen X clothing store in South Ogden, Utah.1 During the

robbery, which lasted approximately one minute, Maumau held a gun in his right hand,

pointed it at the store’s employees, and said, “Open the fucking cash register.” Id. at 280.


       1
        There is some dispute in the record regarding whether EK was involved in the
Gen X robbery. There is no dispute, however, that EK was involved in the two robberies
in Arizona. In any event, this dispute is immaterial to the issues in this appeal.
                                             3
An employee opened the cash register, and EK took the money tray from the cash register

and dumped it and its contents into a Gen-X bag. EK then asked about a second cash

register, and a store employee opened the second register. EK also opened a metal box

under the register and took cash from that box. Maumau walked to another part of the

store and demanded that an employee give him several ball caps. Maumau and EK then

walked out of the store, stopping briefly at a mannequin, from which they took a metal

necklace. Maumau and EK left the store in a stolen van. Gen-X estimated its total loss to

be approximately $7,000.

       After robbing the Gen X Clothing store, Maumau and EK traveled to Tempe,

Arizona, and robbed an El Pollo Loco restaurant. During that robbery, Maumau, who

was wielding a handgun, jumped over the counter and told an employee behind the

counter to give him all of the money from the register. Maumau pointed the gun at the

employee and waived the gun up and down. Maumau then handed the gun to EK and

took the money from the cash register drawer. After doing so, Maumau jumped back

over the counter, and he and EK left the restaurant. Approximately $505 was taken

during the robbery.

       Maumau and EK then robbed a Jack in the Box restaurant down the street from the

El Pollo Loco restaurant. During this robbery, EK first entered the restaurant and sat at a

booth. A few moments later, Maumau entered the restaurant, made contact with the night

manager, and walked with the night manager to the registers. At that point, EK walked to

the counter, and both Maumau and EK pulled their shirts over their faces. Maumau

                                             4
pulled a handgun out of his waistband and pointed the gun at the night manager.

Maumau told the night manager, “you can open the register or I’ll kill you.” Id. at 281.

As the night manager was unlocking the register, EK jumped over the counter and took

the paper money out of the register and left the coins. EK observed a safe under the

register and ordered the night manager to open it. The night manager did not have the

combination to the safe and thus was unable to comply. Maumau and EK then left the

restaurant. The night manager later told the police that he feared for his life when the gun

was pointed at him.

       Maumau and EK were chased by the police after leaving the Jack in the Box

restaurant. Maumau crashed his vehicle two miles into the chase. He and EK tried to

run, but were detained and arrested by police.

                             Maumau’s trial and sentencing

       A federal grand jury indicted Maumau, as well as other TCG members, on

multiple criminal counts. For his part, Maumau was charged with violating: (1) 18

U.S.C. § 1962(d) (2006), conspiracy to commit a racketeering offense; (2) 18 U.S.C.

§ 1959(a) (2006), violent crimes in aid of racketeering (VICAR); (3) 18 U.S.C. § 1951(a)

(2006), Hobbs Act Robbery; and (4) 18 U.S.C. § 924(c) (2006), using a gun during a

crime of violence.

       Prior to trial, the government offered Maumau a plea deal that, if accepted, would

have resulted in a ten-year sentence. Maumau rejected the plea offer.



                                             5
       The case against Maumau proceeded to trial in October 2011. The jury convicted

Maumau of eight counts. To begin with, the jury convicted Maumau of conspiring to

commit a racketeering offense, and the jury identified the Gen X, El Pollo Loco, and Jack

in the Box robberies as part of this conspiracy. For his part in the Gen X robbery,

Maumau was also found guilty on one VICAR count, one Hobbs Act count, and one

§ 924(c) count. For the El Pollo Loco and Jack in the Box robberies, Maumau was found

guilty of two more VICAR counts and two more § 924(c) counts.

       Maumau was sentenced in December 2011 to 57 years in prison. At the time of

Maumau’s sentencing, 18 U.S.C. § 924(c)(1)(C) required the imposition of a 25-year

mandatory minimum consecutive sentence for “a second or subsequent conviction under

[§ 924(c)],” even if the second and subsequent convictions were part of the same

prosecution as the first such conviction. 18 U.S.C. § 924(c)(1)(C) (2011); see Deal v.

United States, 508 U.S. 129, 132 (1993). Thus, Maumau’s 57-year sentence included a

seven-year mandatory minimum sentence for the first § 924(c) conviction and twenty-

five year mandatory minimum sentences for both the second and third convictions, with

all of these sentences to run consecutively.

       In 2013, Maumau was resentenced following the Supreme Court’s decision in

Alleyne v. United States, 570 U.S. 99 (2013) (holding that any fact that increases

mandatory minimum sentence for a crime is an “element” of the crime that must be

submitted to jury, and not a “sentencing factor”; further holding that a finding as to

whether a defendant brandished, as opposed to merely carrying, a firearm in connection

                                               6
with crime of violence was an element of a separate, aggravated offense that must be

found by jury). At the resentencing, the district court reduced the sentence for the first

§ 924(c) conviction from seven to five years. This in turn reduced Maumau’s total

sentence from 57 to 55 years.

       Maumau appealed his convictions and we affirmed. United States v. Kamahele,

748 F.3d 984, 993, 1024 (10th Cir. 2014).

                                     The First Step Act

       In December of 2018, Congress passed the First Step Act. As relevant here, the

First Step Act substantially revised the sentencing scheme for § 924(c) convictions.

Specifically, Section 403(a) of the First Step Act amended § 924(c) so that a twenty-five-

year mandatory minimum sentence for a second or subsequent § 924(c) conviction

applies only if the defendant’s first § 924(c) conviction is final at the time of the second

or subsequent § 924(c) conviction. Section 403(b) of the First Step Act, however, limited

the retroactivity of the changes implemented by Section 403(a) to “any offense that was

committed before the date of enactment of this Act, if a sentence for the offense has not

been imposed as of such date of enactment.” 132 Stat. at 5222. Finally, the First Step

Act amended 18 U.S.C. § 3582(c)(1), sometimes referred to as the “compassionate

release” statute, to allow defendants to file motions for sentence reduction on their own

behalf. Prior to the First Step Act, only the Director of the Bureau of Prisons (BOP)

could file such motions.



                                              7
              Maumau’s motion to reduce sentence pursuant to § 3582(c)(1)

       On October 15, 2019, Maumau filed with the district court a motion to reduce

sentence pursuant to 18 U.S.C. § 3582(c)(1).2 Maumau argued in his motion that

extraordinary and compelling circumstances existed that warranted a reduction in his

sentence. To begin with, Maumau noted that Congress, by way of the First Step Act, had

eliminated the practice of “stacking” sentences under § 924(c) and, in doing so, had titled

the amendment “a ‘Clarification of Section 924(c).’” Aplt. App., Vol. I at 119. “That

fact alone,” Maumau argued, “constitute[d] an extraordinary and compelling basis for a

reduction of sentence.” Id. Maumau also pointed to a variety of other factors that, he

argued, warranted relief. These included: (a) the fact that “[h]e committed his crimes as a

young man with no criminal record”; (b) the fact that “[n]o one was physically injured as

a result of [his] crimes”; (c) “the victim of one of [his] crimes, Mr. Jaehen Cho, who was

a witness at the trial, ha[d] voiced support for sentencing relief for Maumau”; (d) the fact

that “Maumau’s co-defendants—who were no less culpable—received far more lenient

sentences” than Maumau; (e) at the time of his crimes, Maumau “was young,

impressionable, and had sought guidance in all the wrong places”; (f) the fact that

Maumau “struggled with alcohol and marijuana usage from the age of 14”; (g) Maumau’s

participation “in over 400 hours of educational and wellness courses” while in prison; (h)


       2
        Prior to filing his motion, Maumau submitted a written request to the Warden of
the United States Penitentiary–Pollock asking that he file a motion for reduction of
sentence pursuant to 18 U.S.C. § 3582(c)(1). According to the record, the Warden took
no action in response to Maumau’s request.
                                            8
Maumau’s participation “in the Challenge Program, a cognitive behavioral treatment

program” for prisoners “focused on treating substance abuse and behavioral therapy”; (i)

the fact that “multiple offers of employment . . . ha[d] already been extended to” Maumau

in the event of his release; and (j) Maumau’s “strong family support.” Id. at 119–122. In

addition, Maumau argued that the sentencing factors outlined in 18 U.S.C. § 3553(a)

weighed strongly in favor of relief. Lastly, Maumau argued that he was deserving of

“mercy and redemption.” Id. at 125.

       The government opposed Maumau’s motion. The government argued that

“because a jury convicted Maumau of multiple § 924(c) violations, Maumau was subject

to a congressionally-mandated sentence of at least 55 years in prison.” Id. at 126. The

government in turn argued that “the Tenth Circuit has held that this very sentencing

scheme is both constitutional and binding on the district courts, and Congress has

recently declined to make any changes to that sentencing scheme retroactively applicable

to defendants (like Maumau) who were sentenced before 2018.” Id. In addition, the

government argued that “under current and still-controlling law, Congress ha[d] tasked

the Sentencing Commission, not the courts, with determining what constitutes an

‘extraordinary and compelling reason’ that can justify compassionate release,” and “the

reasons given by Maumau in his motion d[id] not align with any of the reasons given by

the Commission.” Id. at 128.

       Maumau filed a reply brief arguing that his sentence was “indefensible” and bore

“no relationship at all to the severity of the offense conduct.” Id. at 170. Instead,

                                              9
Maumau argued, “[f]orty-five years of [the sentence] was punishment not for that

conduct, but for Maumau’s decision to put the government to its proof.” Id. Maumau

also argued that, contrary to the government’s arguments, “important events ha[d]

occurred after Maumau’s sentence was imposed,” one of which was “the enactment of

the First Step Act.” Id. at 175. Maumau agreed with the government “that the First Step

Act’s amendment of § 924(c)” was “not a source of legal authority to reduce [his]

sentence because it was not made retroactively applicable to cases in which a defendant

had already been sentenced.” Id. But, he argued, “it would be odd indeed to require

judges to ignore that seismic amendment to § 924(c) when they consider applications for

relief based squarely on other statutes, such as when they determine whether

extraordinary and compelling reasons warrant a reduction under § 3582(c)(1)(A)(i).” Id.

Maumau also argued that the government, despite opposing his motion for reduction on

the grounds that he committed violent crimes, “was [previously] comfortable offering

[him] a plea bargain that, if accepted, would have resulted in [his] release from prison

years ago (considering good time).” Id. at 176.

       On February 18, 2020, the district court issued an order and memorandum

decision granting Maumau’s motion to reduce sentence. The district court began its

analysis by reviewing the Sentencing Commission’s existing policy statement regarding

motions for sentence reduction under § 3582(c)(1)(A). The district court concluded that

the existing policy statement, by its own terms, was not applicable to motions for

sentence reduction filed directly by defendants. The district court thus concluded that it

                                            10
“ha[d] the discretion to provide . . . Maumau with relief, even if his situation d[id] not

directly fall within the Sentencing Commission’s [existing] policy statement.” Id. at 186.

In other words, the district court concluded that it had discretion “to determine whether

there [wa]s an ‘extraordinary and compelling reason’ to reduce [Maumau’s] sentence.”

Id. at 187. Turning to that question, the district court began by noting that it had

“repeatedly expressed its concern regarding the length of [Maumau’s] sentence.” Id.

The district court further noted that, with the First Step Act, “Congress eliminated the

consecutive stacking previously required for violations of § 924(c).” Id. at 188.

Ultimately, the district court concluded that “when considered together . . . Maumau’s

age, the length of sentence imposed, and the fact that he would not receive the same

sentence if the crime occurred today all represent[ed] extraordinary and compelling

grounds to reduce his sentence.” Id. The district court acknowledged that Congress

chose not to “ma[k]e its changes to § 924(c) retroactive,” but concluded this was not

dispositive. Id. at 191. The district court noted: “It [wa]s not unreasonable for Congress

to conclude that not all defendants convicted under § 924(c) should receive new

sentences, even while expanding the power of the courts to relieve some defendants of

those sentences on a case-by-case basis.” Id. (emphasis omitted).

       After concluding that Maumau’s sentence should be reduced, the district court

noted that it needed to consider the § 3553(a) factors to “determine what type of new

sentence would be appropriate.” Id. at 192. In order to do so, however, the district court

agreed with Maumau that “the best way for the court to determine an appropriate

                                             11
sentence modification” was to have Maumau “brought to the district, where he c[ould] be

interviewed by Probation and . . . have an opportunity to address the Court.” Id. at 193

(quotations omitted).

       On May 11, 2020, the district court held a telephonic hearing on Maumau’s

motion. The government asked the district court to modify Maumau’s sentence to 301

months (25 years, 1 month), noting that this represented the low end of the advisory

Guidelines sentencing range that was originally calculated in the presentence

investigation report. Although the government asserted that its final pretrial plea offer to

Maumau was for fifteen years’ imprisonment, Maumau’s counsel produced a pretrial

letter from the government offering Maumau a ten year sentence in return for a plea deal.

Maumau’s counsel in turn argued that Maumau had “already served the equivalent of a

12-year sentence with good time,” and he thus asked the district court to modify

Maumau’s sentence to time served. Id. at 259.

       The district court decided to reduce Maumau’s sentence to time served, plus a

three-year term of supervised release. In doing so, the district court explained how it

arrived at that sentence based upon consideration of the § 3553(a) factors. To begin with,

the district court noted that in terms of sentencing disparities, reducing Maumau’s

sentence to fifteen years “would mean that . . . Maumau [would be] subjected to a longer

sentence than his co-defendants, many of whom engaged in relatively similar misconduct

but . . . received shorter sentences because of their respective plea agreements.” Id. at

263. At the same time, the district court noted, reducing Maumau’s sentence to less than

                                             12
fifteen years would “mean[] that [he was] faring better than other defendants who commit

the same crimes today.” Id. Thus, the district court concluded, “no matter how [it]

sentence[d]” Maumau, there would “be a disparity.” Id. The district court next noted

that it was “well aware of the severity of . . . Maumau’s offenses, but [was] also aware

that no one was injured during his crimes, and . . . believe[d] that was due in part to . . .

Maumau’s decisions.” Id. at 264. The district court also “recognize[d] that although . . .

Maumau was convicted of eight different counts, the manner in which he was charged in

some ways ma[de] [his] crimes appear worse than they were because . . . the eight counts

actually arose from just three robberies.” Id. at 264–65. The district court also noted

Maumau’s young age at the time of the offenses of conviction, and it in turn found that he

was unlikely to engage in dangerous conduct again and thus “w[ould] not place the public

at risk again.” Id. at 265. The district court stated that it was “very influenced by the fact

that . . . Maumau ha[d] a strong support network outside of prison,” and it noted that,

based upon the numerous letters it had received in support of Maumau, “that . . . Maumau

[wa]s hard working” and “intelligent . . . with the potential to contribute positively to his

community . . . .” Id. The district court also noted that Maumau “ha[d] pending

opportunities for employment and higher education,” and it expressed “concern[] that

these offers might not be available if he were to remain in prison for five or ten more

years.” Id.

       The government filed a notice of appeal immediately following the district court’s

decision and also filed with this court a motion for an emergency stay of the district

                                              13
court’s decision. We granted the government’s motion pending the outcome of its

appeal.

                                               II

          The government argues on appeal that “[t]he district court did not have authority

to grant Maumau’s request for compassionate release.” Aplt. Br. at 15. In support, the

government offers three related arguments. First, the government argues that “[t]he

Sentencing Commission, not the courts, has power to determine what constitutes an

‘extraordinary and compelling reason’ for purposes of compassionate release.” Id. at 16.

Second, the government argues that “[u]nder the Sentencing Commission’s controlling

policy statement, a district court has no authority to grant compassionate release based on

its disagreement with the length of a mandatory sentence.” Id. at 35. Third, the

government argues that “[t]he relevant legislative history and the structure of the modern

sentencing system both confirm that a court cannot grant compassionate release based on

its disagreement with the length of a mandatory sentence.” Id. at 39. For the reasons that

follow, we reject these arguments and, consequently, affirm the decision of the district

court.3

                                      Standard of review

          Because the arguments presented by the government require us to interpret

§ 3582(c)(1)(A) and determine the scope of the district court’s authority thereunder, we



        We note the government does not challenge any of the district court’s findings
          3

regarding the § 3553(a) factors or the length of the reduced sentence imposed.
                                             14
apply a de novo standard of review. See United States v. Ansberry, 976 F.3d 1108, 1126

(10th Cir. 2020); United States v. White, 765 F.3d 1240, 1245 (10th Cir. 2014); United

States v. Cobb, 584 F.3d 979, 982 (10th Cir. 2009).

                             Section 3582(c)(1) – history and text

       Before addressing the government’s arguments on appeal, we begin by reviewing

the history of §3582(c)(1), as well as its current text and the requirements that are

effectively imposed by that text.

       “Federal courts are forbidden, as a general matter, to modify a term of

imprisonment once it has been imposed, but th[at] rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011) (internal

quotation marks and citation omitted). One such exception is contained in § 3582(c)(1).

       Prior to 2018, § 3582(c)(1) only authorized the Director of the BOP to move for a

reduction in a defendant’s sentence. In other words, from the enactment of § 3582(c)(1)

in 1984 through late 2018, a defendant could not file a motion to reduce his or her

sentence but was instead wholly dependent upon the Director of the BOP to file a motion

on the defendant’s behalf.

       Between 1984 and 2013, the Director of the BOP used the process outlined in

§ 3582(c)(1) to release an average of twenty-four inmates per year. United States v.

Rodriguez, 451 F. Supp. 3d 392, 395 (E.D. Pa. 2020) (citing Hearing on Compassionate

Release and the Conditions of Supervision Before the U.S. Sentencing Comm’n, 2016,

statement of Michael E. Horowitz, Inspector General, Dep’t of Justice). In 2013, the

                                              15
Office of the Inspector General reported that the BOP inconsistently implemented and

poorly managed the compassionate release program, resulting in overlooked eligible

inmates and terminally ill inmates dying while their requests were pending. Id.

       Congress sought to address these issues by way of the First Step Act. Section

603(b) of the First Step Act, entitled “INCREASING THE USE AND

TRANSPARENCY OF COMPASSIONATE RELEASE,” modified § 3582(c)(1) to

allow a defendant to directly file a motion for compassionate release with the district

court after either exhausting administrative rights to appeal the Director of the BOP’s

failure to file such a motion, or the passage of 30 days from the defendant’s unanswered

request to the warden for such relief. See 132 Stat. at 5239.

       As amended by the First Step Act, § 3582(c)(1) now provides, in pertinent part, as

follows:

       (c) Modification of an imposed term of imprisonment.--The court may
       not modify a term of imprisonment once it has been imposed except that—

              (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of
                     Prisons, or upon motion of the defendant after the defendant
                     has fully exhausted all administrative rights to appeal a failure
                     of the Bureau of Prisons to bring a motion on the defendant’s
                     behalf or the lapse of 30 days from the receipt of such a
                     request by the warden of the defendant’s facility, whichever is
                     earlier, may reduce the term of imprisonment (and may
                     impose a term of probation or supervised release with or
                     without conditions that does not exceed the unserved portion
                     of the original term of imprisonment), after considering the
                     factors set forth in section 3553(a) to the extent that they are
                     applicable, if it finds that—

                                             16
                         (i) extraordinary and compelling reasons warrant such a
                         reduction; . . . and that such a reduction is consistent with
                         applicable policy statements issued by the Sentencing
                         Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

       Under the plain language of the statute, a district court may thus grant a motion for

reduction of sentence, whether filed by the Director of the BOP or a defendant, only if

three requirements are met: (1) the district court finds that extraordinary and compelling

reasons warrant such a reduction; (2) the district court finds that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission; and

(3) the district court considers the factors set forth in § 3553(a), to the extent that they are

applicable.

       The Sixth Circuit, in a recent decision, interpreted § 3582(c)(1)(A)(i) in this same

manner and, in doing so, adopted what it described as a three-step test for “courts

considering motions filed under § 3582(c)(1).” United States v. Jones, 980 F.3d 1098,

1107 (6th Cir. 2020). “At step one” of the test, the Sixth Circuit held, “a [district] court

must ‘find[]’ whether ‘extraordinary and compelling reasons warrant’ a sentence

reduction.” Id. at 1107–08 (quoting § 3582(c)(1)(A)(i)). “At step two,” the Sixth Circuit

held, “a [district] court must ‘find[]’ whether ‘such reduction is consistent with

applicable policy statements issued by the Sentencing Commission.’” Id. at 1108

(emphasis in original) (quoting § 3582(c)(1)(A)). “At step three,” the Sixth Circuit held,

“‘§ 3582(c)[(1)(A)] instructs a court to consider any applicable § 3553(a) factors and

                                              17
determine whether, in its discretion, the reduction authorized by [steps one and two] is

warranted in whole or in part under the particular circumstances of the case.’” Id.

(quoting Dillon v. United States, 560 U.S. 817, 827 (2010)). Because this three-step test

is consistent with the plain language of the statute, we adopt the test for use in this

circuit.4

            Did the district court lack the authority to determine what constitutes
                          “extraordinary and compelling reasons”?

       The premise of the government’s first argument on appeal is that the district court,

in carrying out step one of this three-part test, lacked the authority to determine for itself

what constitutes “extraordinary and compelling reasons” for purposes of § 3582(c)(1)(A),

and that, instead, the Sentencing Commission possesses the exclusive authority to define

what constitutes “extraordinary and compelling reasons.” For the reasons that follow,

however, we reject the government’s argument. We instead conclude that district courts,

in carrying out step one of § 3582(c)(1)(A)’s three-part statutory test, possess the

authority to determine for themselves what constitutes “extraordinary and compelling

reasons,” but that the discretion afforded to district courts in step one of the three-part




       4
        Since Jones, the Sixth Circuit has clarified that “district courts may deny
compassionate-release motions when any of the three prerequisites listed in
§ 3582(c)(1)(A) is lacking and do not need to address the others.” United States v. Elias,
984 F.3d 516, 519 (6th Cir. 2021). But when a “district court grants a motion for
compassionate release, it must of course address all three steps.” United States v.
Navarro, 986 F.3d 668, 670 (6th Cir. 2021) (citing Elias, 984 F.3d at 519). As we
recently noted in United States v. McGee, – F.3d – 2021 WL 1168980
(10th Cir. Mar. 29, 2021), we agree with this clarification.
                                            18
statutory test is bounded by the requirement under step two of the statutory test that a

reduction in sentence be consistent with applicable policy statements issued by the

Sentencing Commission.

       Section 3582(c)(1)(A)(i), as we have discussed, requires a district court

considering a motion filed thereunder to find, under the first step of the statutory test,

whether “extraordinary and compelling reasons warrant a sentence reduction.” Id. at

1107–08 (quoting § 3582(c)(1)(A)(i)). But neither § 3582(c)(1)(A)(i), nor any other part

of the statute, defines the phrase “extraordinary and compelling reasons” or indicates that

the Sentencing Commission is charged with defining the phrase. That said, Congress has,

in a different statute, directed the Sentencing Commission, as part of its statutory duties,

to promulgate “general policy statements” regarding the appropriate use of the sentence

modification provisions set forth in § 3582(c). 28 U.S.C. § 994(a)(2)(C). Congress has

also directed the Sentencing Commission, in promulgating those general policy

statements, to “describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific

examples.” 28 U.S.C. § 994(t). “Rehabilitation of the defendant alone,” Congress has

stated, “shall not be considered an extraordinary and compelling reason.” Id.

       The government argues that the language of § 994(t), particularly when considered

in light of the statutory framework of § 3582(c)(1)(A)(i), affords the Sentencing

Commission with the exclusive authority to determine what constitutes “extraordinary

and compelling reasons” for purposes of § 3582(c)(1)(A)(i). In our view, however, the

                                              19
more plausible interpretation of both § 994(t) and § 3582(c)(1)(A)(i) is that Congress

intended to afford district courts with discretion, in carrying out the first part of the

statutory test in § 3582(c)(1)(A)(i), to independently determine the existence of

“extraordinary and compelling reasons,” and for that discretion to be circumscribed under

the second part of the statutory test by requiring district courts to find that a sentence

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.

       Turning first to § 994(t), we note that Congress, in outlining the Sentencing

Commission’s duties, chose to employ the word “describe” rather than the word “define.”

The word “describe” is commonly defined to mean “to use words to convey a mental

image or impression of (a person, thing, scene, situation, event, etc.) by referring to

characteristic or significant qualities, features, or details.” Oxford English Dictionary

Online (3d ed. 2015), https://www.oed.com/view/Entry/50732 (last accessed Mar. 18,

2021). In contrast, the word “define” is commonly understood to mean “[t]o set bounds

to, to limit, restrict, confine.” Id., https://www.oed.com/view/Entry/48874 (last accessed

Mar. 18, 2021). We presume that Congress was aware of the difference between these

two words and knowingly chose to use the word “describe,” rather than the word

“define,” in setting forth its statutory directive to the Sentencing Commission in § 994(t).

Cf. Bostock v. Clayton Cty., 140 S. Ct. 1731, 1738 (2020) (“This Court normally

interprets a statute in accord with the ordinary public meaning of its terms at the time of

its enactment.”).

                                              20
       Congress’s choice of the word “describe” makes sense when considered in light of

the fact that the specific duty imposed by § 994(t) is part of the Sentencing Commission’s

overarching duty to “promulgat[e] general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) of title 18.” 28 U.S.C. § 994(t); see 28

U.S.C. §994(a)(2)(C). As Congress, the federal courts, and the Department of Justice

have all long recognized, “general policy statements” differ from “substantive rules” or

even “interpretative rules.” See generally 5 U.S.C. § 553 (outlining rule-making

procedures that apply to substantive rules, but not to general policy statements or

interpretative rules); Christensen v. Harris Cty., 529 U.S. 576, 587 (2000) (holding that

“interpretations contained in policy statements . . . do not warrant Chevron-style

deference” and instead “are ‘entitled to respect” under [the] decision in Skidmore”);

Chrysler Corp. v. Brown, 441 U.S. 281, 301–02 (1979) (distinguishing “substantive

rules” from “interpretative rules” and “general statements of policy”); Am. Mining Cong.

v. Mine Safety & Health Admin., 995 F.2d 1106, 1109 (D.C. Cir. 1993) (distinguishing

“substantive rules,” “general statements of policy” and “interpretative rules”); Attorney

General’s Manual on the Administrative Procedure Act (1947) (setting forth “working

definitions” of “substantive rules,” “interpretative rules,” and “general statements of

policy”). In particular, “general statements of policy” are issued by an agency to advise

the public prospectively of the manner in which the agency intends for a discretionary

power to be exercised, and thus differ from “interpretative rules,” which are issued by an

agency to advise the public of the agency’s construction of the statutes it administers, as

                                             21
well as from “substantive rules,” which have the force or effect of law. Am. Mining

Cong., 995 F.2d at 1109 (citing Attorney General’s Manual on the Administrative

Procedure Act).

       Congress’s use of the word “describe” in § 994(t) is also consistent, we conclude,

with the overall framework of § 3582(c)(1)(A). If, as the government asserts, Congress

intended by way of § 994(t) to afford the Sentencing Commission with the exclusive

authority to define the phrase “extraordinary and compelling reasons,” that would mean

that district courts, in carrying out the first step of § 3582(c)(1)(A)’s statutory test, would

have to examine the Sentencing Commission’s applicable policy statements to determine

the meaning of the phrase “extraordinary and compelling reasons,” and would in turn

have to, in carrying out the second step of § 3582(c)(1)(A)(i)’s statutory test, return to

those exact same policy statements to determine whether a reduction is “consistent with”

those statements. The government’s position would thus render the second part of

§ 3582(c)(1)(A)’s statutory test largely, if not entirely, superfluous. If, on the other hand,

the Sentencing Commission’s description of what constitutes “extraordinary and

compelling reasons” is treated not as the equivalent of a statutory definition, but instead

as a “general policy statement,” the problem is avoided. District courts, in carrying out

the first step of § 3582(c)(1)(A)’s statutory test, decide for themselves whether

“extraordinary and compelling reasons” exist in a given case. Then, in carrying out the

second step of § 3582(c)(1)(A)’s statutory test, district courts turn to the Sentencing

Commission’s applicable policy statements to determine whether a reduction is

                                              22
“consistent with” those policy statements, including any descriptions given by the

Sentencing Commission of what it considers to be “extraordinary and compelling

reasons.”

       We therefore conclude that district courts, in applying the first part of

§ 3582(c)(1)(A)’s statutory test, have the authority to determine for themselves what

constitutes “extraordinary and compelling reasons,” but that this authority is effectively

circumscribed by the second part of the statutory test, i.e., the requirement that a district

court find that a reduction is consistent with applicable policy statements issued by the

Sentencing Commission pursuant to §§ 994(a)(2)(C) and (t). In other words, we

conclude that Congress did not, by way of § 994(t), intend for the Sentencing

Commission to exclusively define the phrase “extraordinary and compelling reasons,” but

rather for the Sentencing Commission to describe those characteristic or significant

qualities or features that typically constitute “extraordinary and compelling reasons,” and

for those guideposts to serve as part of the general policy statements to be considered by

district courts under the second part of the statutory test in § 3582(c)(1)(A).

         Did the district court err in concluding that the existing policy statement
          issued by the Sentencing Commission was inapplicable to Maumau’s
                              motion for sentence reduction?

       In its second issue on appeal, the government argues that the district court erred in

concluding that it was not bound by the Sentencing Commission’s existing policy

statement because that statement was issued prior to the First Step Act. According to the

government, the Sentencing Commission’s existing policy statement remains binding on

                                              23
courts considering motions filed under §3582(c)(1)(A), including those filed directly by

defendants such as Maumau. And the government in turn argues that, under the existing

policy statement, “a district court has no authority to grant compassionate release based

on its disagreement with the length of a mandatory sentence.” Aplt. Br. at 35. For the

reasons that follow, however, we reject the government’s arguments.

       As we have discussed, § 994(a)(2)(C) requires the Sentencing Commission to

promulgate “general policy statements regarding . . . the sentence modification provisions

set forth in section[] . . . 3582(c) of title 18.” 28 U.S.C. § 994(a)(2)(C). The Sentencing

Commission’s most recent policy statement regarding sentencing reductions under

§ 3582(c)(1) was promulgated on November 1, 2018, slightly more than one month

before the enactment of the First Step Act. That policy statement provides as follows:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
       § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may
       impose a term of supervised release with or without conditions that does
       not exceed the unserved portion of the original term of imprisonment) if,
       after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent
       that they are applicable, the court determines that—

       (1)(A) Extraordinary and compelling reasons warrant the reduction; or

         (B) The defendant (i) is at least 70 years old; and (ii) has served at least
             30 years in prison pursuant to a sentence imposed under 18 U.S.C.
             § 3559(c) for the offense or offenses for which the defendant is
             imprisoned;

       (2) The defendant is not a danger to the safety of any other person or to the
           community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.


                                             24
U.S.S.G. § 1B1.13 (2018).

      The Commentary to § 1B1.13, in obvious response to Congress’s mandate to the

Sentencing Commission in § 994(t) to “describe what should be considered extraordinary

and compelling reasons for sentence reduction,” provides as follows:

      1. Extraordinary and Compelling Reasons.--Provided the defendant
      meets the requirements of subdivision (2), extraordinary and compelling
      reasons exist under any of the circumstances set forth below:
         (A) Medical Condition of the Defendant.--
          (i) The defendant is suffering from a terminal illness (i.e., a serious and
         advanced illness with an end of life trajectory). A specific prognosis of
         life expectancy (i.e., a probability of death within a specific time period)
         is not required. Examples include metastatic solid-tumor cancer,
         amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
         advanced dementia.
         (ii) The defendant is--
         (I) suffering from a serious physical or medical condition,
         (II) suffering from a serious functional or cognitive impairment, or
         (III) experiencing deteriorating physical or mental health because of the
         aging process,
         that substantially diminishes the ability of the defendant to provide self-
         care within the environment of a correctional facility and from which he
         or she is not expected to recover.
         (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii)
         is experiencing a serious deterioration in physical or mental health
         because of the aging process; and (iii) has served at least 10 years or 75
         percent of his or her term of imprisonment, whichever is less.
         (C) Family Circumstances.--
         (i) The death or incapacitation of the caregiver of the defendant’s minor
         child or minor children.
         (ii) The incapacitation of the defendant's spouse or registered partner
         when the defendant would be the only available caregiver for the spouse
         or registered partner.
         (D) Other Reasons.--As determined by the Director of the Bureau of
         Prisons, there exists in the defendant’s case an extraordinary and
         compelling reason other than, or in combination with, the reasons
         described in subdivisions (A) through (C).


                                            25
       2. Foreseeability of Extraordinary and Compelling Reasons.--For
       purposes of this policy statement, an extraordinary and compelling reason
       need not have been unforeseen at the time of sentencing in order to warrant
       a reduction in the term of imprisonment. Therefore, the fact that an
       extraordinary and compelling reason reasonably could have been known or
       anticipated by the sentencing court does not preclude consideration for a
       reduction under this policy statement.

       3. Rehabilitation of the Defendant.--Pursuant to 28 U.S.C. § 994(t),
       rehabilitation of the defendant is not, by itself, an extraordinary and
       compelling reason for purposes of this policy statement.

Id. cmt. 1-3.5

       Although Congress’s enactment of the First Step Act and its amendment of

§ 3582(c)(1) should have prompted the Sentencing Commission to revise the policy

statement set forth in § 1B1.13, the Sentencing Commission has, to date, been unable to

do so. The Sentencing Commission consists of seven voting members and, per statute,

requires four members for a quorum to amend the guidelines. 28 U.S.C. §§ 991(a)

(setting forth the number of members), 994(a) (requiring the vote of four members).

Since the First Step Act was enacted, the Commission has had only two voting members.

Thus, the Commission has been unable to comply with its statutory duty of promulgating

a post-First Step Act policy statement regarding the appropriate use of the sentence

reduction provisions of § 3582(c)(1)(A)(i).




       5
       The remainder of the Commentary addresses the procedural aspects of the
compassionate release statute as they existed prior to the First Step Act.

                                              26
       The government argues that the Sentencing Commission’s existing policy

statement § 1B1.13 remains binding on district courts, even in cases where the defendant,

rather than the Director of the BOP, has moved for relief under § 3582(c)(1)(A). The

problem with this position, however, is at least two-fold. First, it ignores the fact that the

Sentencing Commission has failed to fulfill its statutory duty to issue a post-First Step

Act policy statement recognizing the ability of defendants to file their own motions for

sentence reduction. Second, and relatedly, it effectively undercuts the statutory changes

that Congress made in the First Step Act when it authorized defendants to file their own

motions. More specifically, treating the existing policy statement as continuing to be

applicable would effectively eliminate, in all cases involving motions filed directly by

defendants rather than the Director of the BOP, the “Other Reasons” (i.e., “catch-all”)

category that the Sentencing Commission clearly intended to exist. This is because the

“catch-all” category, as described in the Sentencing Commission’s existing policy

statement, requires a determination by the Director of the BOP that extraordinary and

compelling circumstances exist in a given case. But, in a case where the defendant has

filed a motion for sentence reduction under § 3582(c)(1)(A), the Director of the BOP has

necessarily not made any such determination. This is problematic and clearly undercuts

not only Congress’s intent to expand the use of compassionate release,6 but also the


       6
         Although Congress undoubtedly knew that there would be some time lag
between the time of the statutory changes it made with the First Step Act and the
Sentencing Commission’s issuance of a new policy statement recognizing those changes,
it surely could not have known, and did not intend, that there would be a significant time
                                            27
Sentencing Commission’s intent to recognize a “catch-all” category of cases in addition

to those that fall within the narrow confines of the first three categories of cases. Thus,

we reject the government’s position that § 1B1.13 remains binding on the district court

when a defendant files a motion to reduce sentence under § 3582(c)(1)(A) directly with

the district court. See generally Dorsey v. United States, 567 U.S. 260, 266 (2012)

(noting that “federal sentencing statutes . . . interact[] with the Guidelines in an important

way,” and always “trump[] the Guidelines”).

       We conclude instead, as have the Second, Fourth, Sixth, and Seventh Circuits, that

the Sentencing Commission’s existing policy statement is applicable only to motions

filed by the Director of the BOP, and not to motions filed directly by defendants. See

United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States v. Gunn, 980

F.3d 1178, 1180 (7th Cir. 2020); Jones, 980 F.3d at 1109; United States v. Brooker, 976

F.3d 228, 236 (2d Cir. 2020). “In other words, if a compassionate release motion is not

brought by the BOP Director, Guideline § 1B1.13” would “not, by its own terms [be

considered to] apply to it.” Brooker, 976 F.3d at 236. “Because Guideline § 1B1.13 is

not ‘applicable’ to compassionate release motions brought by defendants, Application

Note 1(D) cannot constrain district courts’ discretion to consider whether any reasons are

extraordinary and compelling.” Id.




lag, or that the Sentencing Commission would fail altogether to issue a new policy
statement.
                                         28
       We therefore agree with the district court that under the second part of

§ 3582(c)(1)(A)’s test, its finding that extraordinary and compelling reasons warranted a

reduction in Maumau’s case was not constrained by the Sentencing Commission’s

existing policy statement, U.S.S.G. § 1B1.13.

        Did the district court grant relief to Maumau based upon its disagreement
                         with the length of his mandatory sentence?

       In its third and final issue, the government argues that, “[i]n addition to the

controlling [statutory] texts, the relevant legislative history and the structure of the

sentencing system also show that a court cannot use the compassionate release statute to

override a mandatory sentence based on the court’s disagreement with the required

length” of such a sentence. Aplt. Br. at 39-40. The underlying premise of this argument

is that the district court in the case at hand granted relief to Maumau based upon its

disagreement with the length of his statutory sentence.

       We reject the government’s argument because its underlying premise is incorrect.

Nothing in the district court’s decision indicates that the district court granted relief to

Maumau based upon its general disagreement with the mandatory sentences that are

required to be imposed in connection with § 924(c) convictions. Nor was the district

court’s decision based solely upon its disagreement with the length of Maumau’s

sentence in particular. Rather, the district court’s decision indicates that its finding of

“extraordinary and compelling reasons” was based on its individualized review of all the

circumstances of Maumau’s case and its conclusion “that a combination of factors”


                                              29
warranted relief, including: “Maumau’s young age at the time of” sentencing; the

“incredible” length of his stacked mandatory sentences under § 924(c); the First Step

Act’s elimination of sentence-stacking under § 924(c); and the fact that Maumau, “if

sentenced today, . . . would not be subject to such a long term of imprisonment.”7 Aplt.

App. at 191.

                                            III

      The amended judgment of the district court is AFFIRMED. This court’s order of

June 1, 2020, granting the government’s motion for emergency stay pending appeal is

VACATED.




      7
        We note, in passing, that the Fourth Circuit recently approved of the very type of
individualized analysis that the district court in this case conducted. More specifically,
the Fourth Circuit concluded that it was permissible for district courts to “treat[] as
‘extraordinary and compelling reasons’ for compassionate release the severity of the
defendants’ § 924(c) sentences and the extent of the disparity between the defendants’
sentences and those provided for under the First Step Act.” McCoy, 981 F.3d at 286.


                                            30
20-4056, United States v. Maumau

TYMKOVICH, C.J., concurring.

      I agree with the majority opinion that as revised by the First Step Act, the

compassionate release statute allows district courts to determine the existence of

extraordinary and compelling reasons for defendant-filed motions without BOP

involvement. Until the Sentencing Commission updates its guidance, there is no

“applicable policy statement,” 18 U.S.C. § 3582(c)(1)(A)(i), that constrains the

district court’s discretion to consider whether a defendant-filed motion satisfies

the “extraordinary and compelling” standard.

      I write separately, however, to note that our holding does not give district

courts carte blanche to retroactively apply in every instance the amendments to

the stacking provision in 18 U.S.C. § 924(c). Congress, after all, chose not to

make those amendments retroactive. See United States v. Hunt, 793 F. App’x

764, 766–67 (10th Cir. 2019) (stating Congress “plainly addressed [the

amendment’s] retroactivity, strictly limiting its backward reach”). A long

sentence derived from stacking cannot, by itself, be an “extraordinary and

compelling” reason for sentence reduction. See, e.g., United States v. Tomes, –

F.3d –, 2021 WL 868555, at *4 (6th Cir. Mar. 9, 2021) (“[W]e will not render

§ 401(c) useless by using § 3582(c)(1)(A) as an end run around Congress’s

careful effort to limit the retroactivity of the First Step Act’s reforms.”); see also

United States v. McGee, – F.3d – 2021 WL 1168980, at *13 (10th Cir. Mar. 29,
2021). (“[O]nly . . . the combination of such a sentence and a defendant’s unique

circumstances . . . constitute ‘extraordinary and compelling reasons’ for purposes

of § 3582(c)(1)(A)(i).”). Indeed, the imposition of a sentence that was not only

permissible but statutorily required at the time is neither an extraordinary nor a

compelling reason to now reduce that same sentence. Instead, a district court may

consider the legislative change to the stacking provision only in the context of an

individualized review of a movant’s circumstances. See United States v. McCoy,

981 F.3d 271, 286 (4th Cir. 2020).

      Cases in which those circumstances warrant a finding of “extraordinary and

compelling reasons” should be relatively rare. As the majority opinion makes

clear, the district court’s finding in this case was based on “an individualized

review of all the circumstances of Maumau’s case.” Maj. Op. at 29. Those

circumstances included: (1) Maumau’s extraordinarily long sentence, especially in

comparison to the significantly shorter sentences Maumau’s co-defendants

received for substantially similar conduct; (2) the government’s plea offer before

trial was only 10 years; and (3) Maumau’s young age at the time of his sentence.

      Because the district court considered these individualized circumstances in

conjunction with the length of the stacked sentence, it acted within its broad

discretion to find “extraordinary and compelling” reasons for sentence reduction.

Had it relied only on its distaste for Maumau’s long stacked sentence, the district


                                         -2-
court would have substituted its own judgment for that of Congress and thus

abused its discretion. Because it did not, I concur in the judgment.




                                         -3-